Citation Nr: 1047161	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a left leg deep venous 
insufficiency with ulcers.

4.  Entitlement to service connection for a right leg deep venous 
insufficiency with ulcers.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to October 1973.  
He then served in the Army Reserves until December 1978.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision by the Department of 
Veterans Affairs (VA) St. Paul, Minnesota Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in September 2009.  A 
transcript of the hearing has been associated with the claims 
folder.

This claim was previously before the Board in November 2009.  At 
that time, in addition to the issues above, the Board also 
considered the issue of entitlement to service connection for 
emphysema.  While the Board remanded the four issues listed 
above, the Board denied the Veteran's claim for service 
connection for emphysema.  Thus, only the four issues listed 
above are currently before the Board.  

In its November 2009 decision, the Board remanded the four issues 
above to allow for greater evidentiary development.  
Specifically, in his September 2009 hearing, the Veteran 
mentioned three sources of private medical records from which VA 
had not yet sought information.  As the RO/AMC sought information 
from each of these sources, the Board finds substantial 
compliance with its November 2009 remand instructions.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance).  As the 
requested development has been completed, the case may proceed 
without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  There is no evidence that the Veteran suffered from flat feet 
or any other left foot disorder while in service or for many 
years thereafter, and no medical evidence states that there is a 
link between his current condition and his active service.  

2.  There is no evidence that the Veteran suffered from flat feet 
or any other right foot disorder while in service or for many 
years thereafter, and no medical evidence states that there is a 
link between his current condition and his active service.  

3.  There is no evidence that the Veteran suffered from a left 
leg deep venous insufficiency with ulcers or any other left leg 
disorder while in service or for many years thereafter, and no 
medical evidence states that there is a link between his current 
condition and his active service.  

4.  There is no evidence that the Veteran suffered from a right 
leg deep venous insufficiency with ulcers or any other right leg 
disorder while in service or for many years thereafter, and no 
medical evidence states that there is a link between his current 
condition and his active service.  


CONCLUSIONS OF LAW

1.  The Veteran's current left foot disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  

2.  The Veteran's current right foot disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303.  

3.  The Veteran's current left leg deep venous insufficiency was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  

4.  The Veteran's current right leg deep venous insufficiency was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 
3.303(a)); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Here, the Veteran contends that he suffers from bilateral foot 
and bilateral leg disorders that are causally related to his 
active service.  In reviewing the evidence, however, the Board 
finds no evidence that he suffered from these claimed conditions 
while in service or for many years thereafter, and it further 
finds no medical evidence that any of these conditions have been 
linked by medical evidence to his active service.

First, the Board acknowledges that the Veteran's claims file is 
replete with evidence that he currently suffers from both 
bilateral foot and bilateral leg conditions.  For instance, with 
regard to the Veteran's feet, VA outpatient treatment records 
from 2004 through 2007 confirm that the Veteran suffers from pes 
planus, bunions, and onychauxis.  These same records show that 
the Veteran suffers from venous insufficiencies in both legs.  
The private treatment records that have been associated with the 
Veteran's claims folder show diagnoses of and treatment for these 
same issues.

The Veteran's claim fails, however, because there is no evidence 
that the Veteran suffered from these conditions while he was on 
his active service.  The Veteran's service treatment records are 
sparse, containing his enlistment examination and report of 
medical history, records of his treatment at Tripler Army 
Hospital, and his separation examination.  A review of these 
records reveals no complaints of or treatment for leg or foot 
conditions.  Though the Veteran noted on his October 1970 report 
of medical history that he suffered from cramps in his legs, he 
did not complain of suffering from the particular condition which 
he has now, nor did he mention suffering from flat feet or any 
other bilateral foot disorder.  

In his September 2009 hearing, the Veteran stated that he first 
noticed pain in his feet when marching during basic training.  
The Veteran states that he was given inserts for his shoes, but 
these did not alleviate the pain.  The Veteran also stated that 
he injured his left leg while playing softball in 1972.  Though 
he did not break his leg, the Veteran stated that his leg was 
severely bruised and that he had to wear a cast while it healed.  
The Veteran stated that he received treatment for this injury at 
Tripler Army Medical Center.  He also stated that he continued to 
suffer from foot and leg pain through the remainder of his 
service and immediately thereafter.

Records from Tripler Army Medical Center have been obtained and 
associated with the claims file.  These records show that the 
Veteran was treated for gastritis from March to June 1972.  These 
records do not, however, show that the Veteran suffered any 
injury to his leg or that he was treated for such an injury.  

Regardless of whether the Veteran actually suffered an injury to 
his leg during service, his August 1973 separation examination 
did not state that the Veteran was then suffering from any 
residuals of that leg injury, nor did it mention that the Veteran 
suffered from any condition with regard to his right leg or to 
his feet.  

The Board notes that service treatment records from the Veteran's 
reserve service have not been obtained.  The RO made a formal 
finding of the unavailability of these records in August 2008.

In appeals where a Veteran's service treatment records are 
unavailable, there is a heightened obligation to assist the 
appellant in the development of the case, a heightened obligation 
to explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

Here, though records from the Veteran's reserve service have not 
been obtained, the Board is still comfortable in its conclusion 
that his claimed foot and leg disorders were not incurred in 
service.  The Veteran's statements clearly indicate that all of 
his claimed conditions are related not to any injuries he 
suffered during his reserve service, but instead to injuries he 
contends that he sustained during his active service.  The 
Veteran further stated that he received private medical treatment 
for his feet in the early 1970s, but that these records are no 
longer available as his doctors have long since passed away.  The 
Veteran did not state that he received any treatment for his 
claimed conditions from Army personnel during his reserve 
service.  Thus, since the Veteran does not attribute his 
conditions to any events during his reserve service and as he has 
not contended that he received treatment for these conditions 
from Army personnel, the Board concludes that the fact that these 
records have not been obtained is of little prejudice to the 
Veteran.  

As noted above, the Veteran contends that he suffered injuries to 
his feet and to his left leg in service.  Even though there are 
no records corroborating his description of these injuries, lay 
evidence may nonetheless be "sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir.2006)).  

The Veteran is thus competent to testify as to the injuries that 
he sustained and the diagnoses he received for those injuries.  
The Board, however, "retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence."  Id. at 1376 (citing Buchanan, 451 F.3d 
at 1336-37).  

In this case, the Board questions the Veteran's credibility.  The 
Board notes that in his September 2009 hearing, the Veteran 
steadfastly maintained that his emphysema was related to his 
exposure to secondhand smoke and not to his own smoking.  He 
explicitly stated that he did not smoke in service or thereafter, 
describing himself as a "non-smoker with emphysema."

Records of the Veteran's private medical treatment belie this 
claim.  The Veteran sought treatment for his foot and leg 
conditions from the Mayo Clinic in December 2006 and January 
2007.  In a December 2006 record, the Veteran stated that he 
smoked previously but quit many years ago.  In a separate 
December 2006 record, the Veteran stated that he quit smoking 20 
years ago, placing his cessation in 1986.

Also, in September 2008, the Veteran sent to the RO a picture of 
him in a cast that he contends was taken in April 1972 and a 
January 1973 letter to a friend.  The Veteran supplied the RO 
with the letter in an effort to substantiate his claim for 
service connection for hearing loss (the Veteran is now service-
connected for hearing loss in his left ear).  The Veteran 
attempted to black out portions of the letter, however, when a 
bright light is held to the letter, it reveals he described his 
visiting a new gym where he was stationed.  The Veteran mentioned 
his playing tennis, basketball, handball, and working out.  This 
letter comes after his claimed 1972 softball injury, and the 
Veteran describes himself as participating in numerous physical 
activities.  This undercuts his testimony that he continued to 
suffer from foot and leg pain after his purported injuries.  

These misrepresentations lead the Board to question the 
credibility of the Veteran's contentions both in his September 
2009 hearing and through his statements and letters to the RO.  
When read in concert with the fact that the Veteran's service 
treatment records do not show treatment for conditions that he 
claims he sought treatment for, the Board finds the Veteran's 
statements regarding his medical history to be not credible.

Given that the Veteran's service treatment records do not show 
treatment for or complaints of the Veteran's claimed injuries and 
that the Board does not find the Veteran's description of his 
medical history to be credible, the Board concludes that the 
Veteran's current foot and leg conditions were not incurred in 
his active service.  

Further, there is no medical evidence that the Veteran's current 
conditions are causally related to his active service.  Again, 
the Board has obtained and associated with the Veteran's claims 
file records of his post-service VA treatment and records of his 
post-service private medical treatment.  Following the Board's 
November 2009 remand, the RO obtained records from Family Foot 
and Ankle Clinic, from North Memorial Medical Center, and from 
North Clinic.  The Veteran started suffering from the venous 
deficiency in his legs in either 1993 or 1994, and he underwent a 
valve transfer to his left leg in 1996.

In reviewing the medical evidence, the Board finds no mention 
from any of the Veteran's private or VA physicians that his 
current conditions have a medical nexus to his active service.  
At no point do the medical professionals indicate such a link.  
Indeed, throughout these records, there is no indication that the 
Veteran himself has informed his doctors of his claimed in-
service leg and feet injuries.  

In his September 2009 hearing, the Veteran contended that his 
current foot and leg conditions are related to his aforementioned 
claimed in-service injuries to his feet and left leg.  The Board 
finds the Veteran competent (though, for reasons described 
throughout this decision, not necessarily credible) to describe 
his symptomatology and to relay the history of the diagnoses that 
he has received for his claimed conditions.  He is not, however, 
competent to state that any current foot or leg disorder from 
which he suffers is causally related to his active service or to 
any events therein.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay 
evidence may be competent to establish a diagnosis of a 
condition, it did not state that lay evidence may be used to 
determine medical etiology).  Accordingly, these statements are 
assigned no probative value.  

The Board also concludes that the Veteran is not entitled to 
service connection based on a continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative 
method of establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be 
used to support a claim for service connection.  In such 
instances, the second and third criteria for service connection 
can be satisfied if the Veteran presents: (a) evidence that a 
condition was noted during service or a presumptive period; (b) 
evidence of post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 
(2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997)

As noted above, the Board finds no evidence that the Veteran's 
currently claimed conditions were noted during service or a 
presumptive period.  Even if such evidence were conceded, 
however, the Veteran does not meet the other two criteria, as 
there is no credible evidence of post-service continuity of 
symptomatology.   

Certainly, the Veteran's testimony from his September 2009 
hearing attempts to establish a post-service continuity of 
symptomatology for his claimed conditions.  For reasons described 
above, however, the Board does not find this testimony to be 
credible.  

As a second factor weighing against credibility in finding a 
continuity of symptomatology, the Board finds the length of time 
elapsed between the Veteran's active service and his filing of 
this claim to be probative.  In making its decision, the Board 
may consider the length of the period following service where the 
Veteran did not report the symptoms being complained of in the 
present issue. Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 
2000).  

Here, though the Veteran separated from the Army in October 1973, 
the earliest post-service record of treatment for or complaints 
of foot and leg problems comes in the mid-1990s.  Though the 
Veteran mentioned receiving treatment for these conditions 
throughout the 1970s, no records of this treatment have been 
obtained or associated with the claims file.  The Board finds 
this 20 year gap to be at least suggestive of the fact that no 
continuity of symptomatology exists between the Veteran's current 
conditions and any injuries he suffered in service.

A final factor weighing against credibility is the complete lack 
of medical records corroborating the Veteran's contentions.  
Though the Buchanan case stated that the Board "cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence," the Federal 
Circuit stated that the Board may still "weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record."  Buchanan, 451 F.3d at 1337.  Here, this lack of 
medical records is one of a number of factors the Board has 
considered.

In summary, the Board finds no evidence that the Veteran suffered 
from his claimed conditions during his active service, nor is 
there medical evidence that there is a link between the Veteran's 
current feet and leg conditions and his active service.  The 
Board also finds that the testimony from the Veteran regarding a 
continuity of symptomatology for his claimed conditions is not 
credible.   Accordingly, the Board concludes that the criteria 
for service connection for the Veteran's bilateral foot and 
bilateral leg conditions have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2007 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of the Veteran's private medical treatment. 

A VA compensation and pension examination is not required in this 
case.  The Board may order an examination when the record shows 
that the Veteran has a current disability, indicates that this 
disability may be associated with the Veteran's active service, 
and does not contain sufficient evidence for the Board to make a 
decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board may 
order an RO to have a claimant examined.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  In this case, beyond the Veteran's 
lay statements, there is no indication that any of the Veteran's 
claimed disabilities could be related to service.  Without such a 
competent indication, the Board may consider the claim on the 
basis of the evidence of record in the file without requiring a 
VA examination.

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left leg deep venous insufficiency with 
ulcers is denied.

Service connection for a right leg deep venous insufficiency with 
ulcers is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


